       Case 19-09488             Doc 21       Filed 06/12/19 Entered 06/12/19 16:39:53                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Terrie Lasticly                                            )            Chapter 13
                                                                  )            Case No. 19 B 09488
         Debtor(s)                                                )            Judge Timothy A Barnes

                                                       Notice of Motion

     Terrie Lasticly                                                           Debtor A ttorney: Cutler & A s s ociates Ltd
     22597 Crescent Way                                                        via Clerk's ECF noticing procedures
     Richton Park, IL 60471


                                                                               >   Dirksen Federal Building
On June 20, 2019 at 10:30 am, I will appear at the location listed to the      >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 744
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, June 13, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 04/02/2019.

2. The debtor(s) have failed to file a feasible plan. The proposed plan now runs 134 months.

3. The debtor failed to amend schedule C to correct exemptions.

4.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
